Title: To Thomas Jefferson from Albert Gallatin, 12 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir, 
            Treasury DepartmentJuly 12th. 1803.
          
          I have the honor to enclose the copy of a letter from the Collector of Philadelphia, covering one from the British Consul in that City, and of the answer which I have prepared.
          The orders issued from this Department on the 8th. of April 1797 and 21st. of March 1798 are also enclosed. Subsequent to these last, the law of the 25th. of June 1798 regulated the same subject, but expired in 1802. Whether it may be necessary to add any further instructions is respectfully submitted to the President. 
          I have the honor to be, very respectfully, Sir, Your most obed. Ser.
          
            
              Albert Gallatin
            
          
        